Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action based on the application filed on April 22nd, 2021, which claims 1-17 are presented for examination.
Status of Claims
Claims 1-17 are pending, of which claims, of which claim 1 is in independent form.
Priority
No priority has been considered for this application.
Information Disclosure Statement
Information disclosure statement filed on 07/22/2021 has been reviewed and considered by Examiner.
The Office's Note:
The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 rejected under 35 U.S.C. 103 as being obvious over Pirvu et al. (US 20190034195, herein after Pirvu) and further in view of Gu et al. (US  20030212712, herein after Gu).
Claim 1 is rejected, Pirvu teaches a method of creating a patch file that transforms an old firmware image into a new firmware image, comprising (Pirvu, abstract and summary): 
analyzing an ELF( Executable Linkable Format) file associated with the new firmware image to identify functions within the new firmware image(Pirvu, US 20190034195, fig. 1, Build System 106, Build Tools 108, Linker 110, Compiler 112, ROM IMAGE 122 and paragraph[0023-0027].  Fig. 9 and paragraph [0035], At block 906, a list of patchable functions 118 may be extracted using, for example, symbol file(s), map files comprising a text file generated by the linker 110, or other files generated by the compiler 112 and/or the linker 110 (e.g, obj files, the elf file, etc.).. At block 910, the build system 106 may build the final ROM image 122 based on the new source files including the patchable code.  Paragraph [0036], FIG. 10 illustrates an exemplary RAM build flow that may follow the ROM build flow illustrated in FIG. 9. At block 912, the build system 106 creates an initial indirection table 124 source code based on the ROM build metadata.  The ROM build metadata comprises data collected and used for creating the patchable code and the indirection table 124 (e.g., function names, function addresses in ROM, patched function addresses in RAM, etc.).); 
matching a function in the new firmware image with a corresponding function in the old firmware image(fig. 10 and paragraph [0036], At block 914, the build system 106 builds an initial RAM image 126. At block 916, the build system 106 extracts the functions 118 that have been patched in RAM 130. ); 
identifying differences between the function in the new firmware image and the corresponding function in the old firmware image(Fig. 2, Original Source Code 116, Revised Source Code 210 and  paragraph [0028], The patchable code generator module 206 receives original ROM source code 116 and identifies one or more functions 118 to be made patchable. For each patchable function 118, the patchable code generator module 206 automatically generates and injects patchable ROM code 212 to produce revised ROM source code 210 for the patchable function 118. As mentioned above, the patchable ROM code 212 may comprise a link, instruction, call, etc. to a corresponding entry 214 in the indirection table 124 that is used during operation to selectively control whether the patchable function 118 will be called from ROM 128 or patched RAM code 206.  Fig. 10 and paragraph [0036],  At block 918, the indirection table 124 may be updated based on the patched functions.  Paragraph [0029-0034], FIG. 8 illustrates the data-based indirection table 604 after the second function 608 has been patched. In the patched configuration 800, a patched version 804 of the second function 608 is stored in a patch area 802 located in RAM 130. The entry 612 is updated to return the RAM address where the patched version 804 is located (reference numeral 806). In response, the first function 606 calls the patched version 804 in RAM 130 instead of the original second function 608 stored in ROM.); 
creating an edit sequence based on the differences(fig. 10 and paragraph [0036],  At block 918, the indirection table 124 may be updated based on the patched functions. Paragraph [0029-0034], FIG. 3 illustrates an embodiment of patchable ROM code 212 for an illustrative function “foo_2( )”. In this embodiment, the patchable ROM code 212 comprises a jump instruction (reference numeral 302) to an entry 214 in the indirection table 124. The instruction “jump foo_2_indirection table RAM” is injected prior to the function code. The entry 214 may be initially configured with another jump instruction (reference numeral 304) to the original foo_2( ) function. FIG. 4 illustrates the entry 214 in the indirection table 124 of FIG. 3 after a patch has been applied. The original jump instruction (“jump foo_2_original( )”) to “void foo_2_original” (reference numeral 304) is replaced with a new jump instruction (“jump foo_2_patch( )”) to patched RAM code 404 (reference numeral 402). ); 
converting edit sequence to a set of opcodes, each opcode comprising at least one parameter( fig. 10 and paragraph [0036],  At block 918, the indirection table 124 may be updated based on the patched functions. Fig. 7 and paragraph [0029-0032],  FIG. 7 illustrates the code-based indirection table 504 after the second function 508 has been patched. In the patched configuration 700, a patched version 704 of the second function 508 is stored in a patch area 702 located in RAM 130. The entry 512 in code-based indirection table 504 is updated with a jump instruction (“jump to foo_2_patched( )”) to the patched version 704 (reference numeral 708). In this manner, the patched version 704 is executed instead of the original second function 508.); and 
repeating the matching, identifying, creating and converting steps for each function in the new firmware image(fig. 10 and paragraph [0036], At block 920, the build system 106 builds a final RAM image based on the updated indirection table 124.  Fig. 2, Original Source Code 116, Revised Source Code 210 and  paragraph [0028], The patchable code generator module 206 receives original ROM source code 116 and identifies one or more functions 118 to be made patchable. For each patchable function 118, the patchable code generator module 206 automatically generates and injects patchable ROM code 212 to produce revised ROM source code 210 for the patchable function 118. As mentioned above, the patchable ROM code 212 may comprise a link, instruction, call, etc. to a corresponding entry 214 in the indirection table 124 that is used during operation to selectively control whether the patchable function 118 will be called from ROM 128 or patched RAM code 206.  ).  
The Office would like to use prior art Lakhani to back up Pfeffer to further teach limitation
opcode(Gu, Gu, paragraph [0066-0067],  Operation, at block 1008, evaluates the scenario where the old byte stream is not empty while new byte stream is empty. When the length of the new byte stream equals zero it indicates that all data of the original byte stream is to be deleted. Therefore, the file differencing algorithm writes deletion operations ("D") into the operation array length(o) times, at block 1108. The procedure then returns.  Paragraph [0194-0196], The opcode is EXACT_COPY_INDEX_TO while the "delta_offset" field, in variable length integer format, is the offset in the delta file where the record of the copied operation is found..  Paragraph [0047-0048]. Paragraph [0128-0199], opcode.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filing date of the claimed invention would have been motivated to incorporate Gu into Pirvu’s invention to use of smaller delta file provides faster transfer time and reduces the opportunity for the introduction of errors into the delta file, thereby increases system reliability. Also reduces the bandwidth required to file transfer, resulting to reduction in operating costs for the wireless service provider.as suggested by Gu (See abstract and summary of the invention.).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Pirvu and Gu teach the method of claim 1, wherein matching the function comprises: identifying a name of the function from the ELF file and finding an identical name in the ELF file associated with the old firmware image (Pirvu, fig. 1, Build System 106, Build Tools 108, Linker 110, Compiler 112, ROM IMAGE 122 and paragraph[0023-0027].  Fig. 9 and paragraph [0035], At block 906, a list of patchable functions 118 may be extracted using, for example, symbol file(s), map files comprising a text file generated by the linker 110, or other files generated by the compiler 112 and/or the linker 110 (e.g, obj files, the elf file, etc.).. At block 910, the build system 106 may build the final ROM image 122 based on the new source files including the patchable code.  Fig. 10 and paragraph [0036], At block 914, the build system 106 builds an initial RAM image 126. At block 916, the build system 106 extracts the functions 118 that have been patched in RAM 130.).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Pirvu and Gu teach the method of claim 1, wherein matching the function comprises: 
finding a Levenshtein edit distance between the function in the new firmware image and each function in the old firmware image(Gu, paragraph [0057],  compute the optimal edit distance between the original byte stream and the new byte stream in linear space and quadratic time.  Paragraph [0128-0199], opcode.); and 
selecting a function in the old firmware image having the shortest Levenshtein edit distance(Gu, paragraph [0057],  compute the optimal edit distance between the original byte stream and the new byte stream in linear space and quadratic time.  Paragraph [0128-0199], opcode.). 
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Pirvu and Gu teach the method of claim 1, wherein matching the function comprises: 
determining a Hamming distance between the function in the new firmware image and all functions in the old firmware image having a same length(Gu, paragraph [0057],  compute the optimal edit distance between the original byte stream and the new byte stream in linear space and quadratic time.  Paragraph [0128-0199], opcode.); and 
selecting a function in the old firmware image having the shortest Hamming distance(Gu, paragraph [0057],  compute the optimal edit distance between the original byte stream and the new byte stream in linear space and quadratic time.  Paragraph [0128-0199], opcode.).  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1, Pirvu and Gu teach the method of claim 1, wherein creating the edit sequence comprises: 
calculating a Wagner-Fischer matrix between the function in the new firmware image and the corresponding function in the old firmware image(Gu, fig. 2 and paragraph [0033-0034],  Following pre-processing, the byte-level differences are calculated between the new file and the original file 206. The calculated differences are coded using an operation array 208. Merging operations are applied to the operation array in order to reduce the overhead in delta file creation 210. The delta file is generated by writing the operation array into a file using a variable length integer format that minimizes the number of bytes required to define the differences between the files 212. This variable length integer format is described further below.  Paragraph [0128-0199], opcode.); and 
creating a sequence of edit steps based on the matrix(Gu, fig. 2 and paragraph [0033-0034],  Following pre-processing, the byte-level differences are calculated between the new file and the original file 206. The calculated differences are coded using an operation array 208. Merging operations are applied to the operation array in order to reduce the overhead in delta file creation 210. The delta file is generated by writing the operation array into a file using a variable length integer format that minimizes the number of bytes required to define the differences between the files 212. This variable length integer format is described further below.  Paragraph [0128-0199], opcode.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 5, Pirvu and Gu teach the method of claim 5, wherein the edit steps are selected from the group consisting of no change, add, substitute, and delete(Gu, paragraph [0066-0067],  Operation, at block 1008, evaluates the scenario where the old byte stream is not empty while new byte stream is empty. When the length of the new byte stream equals zero it indicates that all data of the original byte stream is to be deleted. Therefore, the file differencing algorithm writes deletion operations ("D") into the operation array length(o) times, at block 1108. The procedure then returns.  Paragraph [0128-0199], opcode.).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1, Pirvu and Gu teach the method of claim 1, wherein the set of opcodes is selected from the group consisting of substitute (SUB), add (ADD), skip (SKIP), delete (DEL), set (SET), diff (DIFF), and copy (COPY) (Gu, paragraph [0066-0067],  Operation, at block 1008, evaluates the scenario where the old byte stream is not empty while new byte stream is empty. When the length of the new byte stream equals zero it indicates that all data of the original byte stream is to be deleted. Therefore, the file differencing algorithm writes deletion operations ("D") into the operation array length(o) times, at block 1108. The procedure then returns.  Paragraph [0194-0196], The opcode is EXACT_COPY_INDEX_TO while the "delta_offset" field, in variable length integer format, is the offset in the delta file where the record of the copied operation is found.  Paragraph [0047-0048].  Paragraph [0128-0199], opcode.).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 7, Pirvu and Gu teach the method of claim 7, wherein the DIFF opcode replaces a data entity in the old firmware image with a new value, that is defined relative to the data entity in the old firmware image(Gu, paragraph [0038],  In determining deletion content 308, operation again begins by identifying the longest common prefix and the longest common suffix of the original and new byte streams. With reference to FIG. 6, a comparison is next performed to determine if the new byte stream 604 is the prefix 606 of the original byte stream 602; if so then the difference is one deletion 608, and the deletion meta-data is written to a file. Further, with reference to FIG. 7, a comparison is performed to determine if the new byte stream 704 is the suffix 706 of the original byte stream 702; if so then the difference is one deletion 708, and the deletion meta-data is written to a file.  Paragraph [0071], then replacement ("R") and insertion ("I") operations are written into the operation array as appropriate, at block 1118, and the procedure returns. When the length of the original byte stream exceeds that of the new byte stream, then replacement ("R") and deletion ("D") operations are written into the operation array as appropriate, at block 1120, and the procedure returns.  Paragraph [0128-0199], opcode.).  
Claim 9 is rejected for the reasons set forth hereinabove for claim 7, Pirvu and Gu teach the method of claim 7, wherein opcode length is determined based on frequency of occurrence in the patch file(Gu, paragraph [0063-0075], "length(o)" represents the length of the byte stream o.  Paragraph [0128-0199], opcode.).  
Claim 10 is rejected for the reasons set forth hereinabove for claim 1, Pirvu and Gu teach the method of claim 1, further comprising locating, in the new firmware image, regions that is not functions, the regions including padding, object symbols, read only data, and other binary data(Gu, paragraph [0027], data files including hex data files, system configuration files, and files including personal use data.  Paragraph [0128-0199], opcode.).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 1, Pirvu and Gu teach the method of claim 10, wherein the ELF files are used to locate an object symbol in the new firmware image and a corresponding object symbol in the old firmware image, and wherein the object symbol and corresponding object symbol are compared to identify differences and the differences are used to create the edit sequence(Gu, paragraph [0039-0040], As for concatenations, the special cases of insertion and deletion, the pre-processing algorithm of an embodiment begins by using the identified longest common prefix and suffix of the original and new byte streams. With reference to FIG. 8, if the original byte stream 802 is the concatenation of the longest common prefix 806 and the longest common suffix 808, then there is an insertion 810 in the new byte stream 804 between the prefix 806 and suffix 808. The meta-data and content of this identified insertion are both written to a file. With reference to FIG. 9, if the new byte stream 904 is the concatenation of the longest common prefix 906 and the longest common suffix 908, then there is only a deletion 910 in the original byte stream 902 between the prefix 906 and suffix 908, and the deletion meta-data is written to a data file.  Paragraph [0128-0199], opcode.).  
Claim 12 is rejected for the reasons set forth hereinabove for claim 1, Pirvu and Gu teach the method of claim 10, wherein read only data and other binary data is compared by finding longest common substrings (LCS) to locate similarities, and wherein the longest common substrings are used to create edit sequences, and wherein the edit sequences are converted to the set of opcodes(Gu, paragraph [0058-0060], FIG. 10 is a flow diagram 1000 of a file differencing algorithm, under an embodiment. The file differencing algorithm computes the edit distance between two input byte streams, and generates and saves the result in an operation array. The file differencing algorithm of an embodiment identifies the LCS between the original and the new byte streams since the LCS is the largest unmodified part in the original byte stream. This can be done in linear-time and linear-space using the Ukkonen algorithm. A divide-and-conquer strategy is then applied. Once the LCS is found, the old and new byte streams are divided into four smaller byte streams. This scheme is applied recursively until the sizes of the old and new byte streams are less than the size for which the Hirschberg algorithm can be invoked, at which point the Hirschberg algorithm is invoked to compute the edit distance between the byte streams. The results are recorded in a global operation array.  Paragraph [0128-0199], opcode.).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 10, Pirvu and Gu teach the method of claim 10, wherein a length of the read only data and other binary data in the new firmware image is compared to a length of the read only data and other binary data in the old firmware image and if the lengths are identical, a Hamming edit distance is determined, and wherein if the Hamming edit distance is small, an edit sequence is generated(Gu, paragraph [0068-0070], When the length of the original byte stream equals zero it indicates that the new byte stream contains all new information. Therefore, the file differencing algorithm writes insertion operations ("I") into the operation array length(n) times, at block 1106. The procedure then returns.  Paragraph [0071-0075],  If no LCS exists between the two byte streams, at block 1016, then the lengths of the two byte streams are compared, at block 1116. When the length of the new byte stream exceeds that of the original byte stream, then replacement ("R") and insertion ("I") operations are written into the operation array as appropriate, at block 1118, and the procedure returns. When the length of the original byte stream exceeds that of the new byte stream, then replacement ("R") and deletion ("D") operations are written into the operation array as appropriate, at block 1120, and the procedure returns. When an LCS is identified between the two byte streams, at block 1016, and with reference to FIG. 11, two byte sub-streams are identified for further evaluation, at block 1018.  Paragraph [0128-0199], opcode.).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 13, Pirvu and Gu teach the method of claim 13, wherein if the Hamming edit distance is large, an entirety of the read only data and other binary data is substituted in the patch file(Gu, pargraph [0066], When the length of the original byte stream equals zero it indicates that the new byte stream contains all new information. Therefore, the file differencing algorithm writes insertion operations ("I") into the operation array length(n) times, at block 1106. The procedure then returns.  Paragraph [0128-0199], opcode.).  
Claim 15 is rejected for the reasons set forth hereinabove for claim 1, Pirvu and Gu teach the method of claim 1, wherein the patch file further comprises a dictionary comprising a plurality of entries, and wherein the at least one parameter that follows one or more of the opcodes in the set of opcodes is used to access an entry in the dictionary(Gu, paragraph [0027], The first communication system 102 receives an original, or old, version 110 and a new version 112 of an electronic file. The new file 112 is generally an updated or revised version of the original file 110, but is not so limited. The electronic files 110 and 112 include software files including dynamic link library files, shared object files, embedded software components (EBSCs), firmware files, executable files, data files including hex data files, system configuration files, and files including personal use data, but are not so limited. Since any type of file can be regarded as a byte stream, hereafter a file can be described as a byte stream, depending the context.  Paragraph [0028-0030], The file differencing algorithm 114 receives the new file 112, compares it to the original file 110, and calculates the byte-level differences between the compared files, as described below. The file differencing algorithm 114 may also pre-process the original 110 and the new 112 files to reduce the sizes of the files prior to the calculation of the file differences. The file differencing algorithm 114 generates a difference file 116, referred to herein as a delta file, during the comparison.  Paragraph [0120-0124].  Paragraph [0128-0199], opcode.).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 15, Pirvu and Gu teach the method of claim 15, wherein the at least one parameter comprises a pointer to index into a list of addresses, and wherein the addresses are used to identify a location within the dictionary(Gu, paragraph [0120-0124], This reduction in redundant information is performed using a variable length integer format to write the operation array to the delta file, but the embodiment is not so limited. In addition to the variable length integer format, relative start addresses are used in the operation array to indicate where modifications to byte streams occur instead of absolute start addresses.).  
Claim 17 is rejected for the reasons set forth hereinabove for claim 15, Pirvu and Gu teach the method of claim 15, wherein the dictionary is organized according to a length of each entry such that a first number of entries are reserved for values that are a first length and a second number of entries are reserved for values that are a second length(Gu, paragraph [0120-0124],  A description of the variable length integer format of an embodiment begins with a description of how integer values are stored in a delta file. The length of the byte stream representing an unsigned integer depends on the integer value. An integer with a value between 0 and 127 can be represented using one byte. If the integer value is between 128 and 16,383, the integer can be represented with two bytes. An integer value between 16,384 and 2,097,151 is represented with three bytes. An integer having a value greater than 2,097,151 requires four or more bytes.  Paragraph [0128-0199], opcode.).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199